Title: To James Madison from Daniel Clark, 6 October 1803
From: Clark, Daniel
To: Madison, James



private Sir New Orleans 6 October 1803
I am induced to trouble you on a subject which tho’ foreign to the Line of my duty, yet the motives which have impelled me will I hope serve me as an excuse and prompt you not only to forgive my interference but second the application I am about to make to you.
On the news of the Cession of this Country by France to the U. S., Don Gilberto Leonard, who is Treasurer of the Province and acts as Comptroller General, being married and having a large Family in the Country, determined on making an application to his Court to obtain the Consulship of Louisiana that he might spend the remainder of his days here, & knowing the Services he has so often rendered every American who stood in need of his Assistance, I am emboldened to request you will afford him your Countenance & support and instruct our Ambassador to give weight to his application, which in that case will be attended with success. Such applications from foreign Courts are common in Spain and are invariably attended to unless in particular Circumstances, and if ever an Individual merited it from us, it is the present applicant, whose Opinion as Fiscal has on all occasions been given (contrary very often to his own Interest) in favor of our unfortunate Countrymen when their Lives & Property were at stake. Independent of the Service rendered Mr Leonard on this occasion, I am persuaded a general benefit will arise to our Citizens in other parts of the Spanish Dominions from this circumstance, as it will soon be known by what means this Place was obtained, and other Officers will be induced to act with more humanity and generosity to the Americans than they otherwise would do in hopes of obtaining by this means the notice & protection of the Officers of the American Government. Under this impression I have intruded on you & as before mentioned rely entirely on my motives for obtaining the favor I have requested. I have the Honor to remain very respectfully Sir Your most obedient & most humble Servant
Daniel Clark
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1).



   
   Gilberto de Leonard (Gilbert Leonard) was an Irishman who served as comptroller and treasurer in the Spanish colonial administration in New Orleans and then in Baton Rouge from 1806 until the 1810 annexation of West Florida (Stanley Clisby Arthur, The Story of the West Florida Rebellion [St. Francisville, La., 1935], pp. 43, 62, 64, 157; Cox, West Florida Controversy, p. 404; Carter, Territorial Papers, Orleans, 9:665).


